NOT FOR PUBLICATION                           FILED
                                                                          JUN 29 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRINA HALL,                                   No.    20-15319

                Plaintiff-Appellant,            D.C. No. 4:17-cv-02161-JST

 v.
                                                MEMORANDUM*
CITY AND COUNTY OF SAN
FRANCISCO; et al.,

                Defendants-Appellees,

and

EMILY COHEN,

                Defendant.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Hall’s request for oral
argument, set forth in the opening and reply briefs, is denied.
      Patrina Hall appeals pro se from the district court’s summary judgment in

her action alleging federal discrimination claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Smith v. Almada, 640 F.3d 931, 936 (9th Cir.

2011). We affirm.

      The district court properly granted summary judgment on Hall’s claims

regarding contracting and grant funding because Hall failed to raise a genuine

dispute of material fact as to whether she was able and ready to compete for the

contracts and grants at issue. See Barnes-Wallace v. City of San Diego, 704 F.3d

1067, 1085 (9th Cir. 2012) (to establish standing, a plaintiff seeking to challenge a

discriminatory barrier making it more difficult for members of a group to obtain a

benefit, such as a government contract, must demonstrate that they were able and

ready to bid on the contract at issue).

      The district court properly granted summary judgment on Hall’s claims

regarding participation in committee meetings because Hall failed to establish a

prima facie case of discrimination or raise a genuine dispute of material fact as to

whether discriminatory intent existed. See McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802-04 (1973) (setting forth burden-shifting framework under which

plaintiff bears the initial burden to establish a prima facie case of discrimination);

Rashdan v. Geissberger, 764 F.3d 1179, 1182 (9th Cir. 2014) (applying

McDonnell Douglas burden-shifting framework to disparate treatment claims



                                           2                                    20-15319
under Title VI); Navarro v. Block, 72 F.3d 712, 716 (9th Cir. 1995) (“[T]he Equal

Protection Clause requires proof of discriminatory intent or motive.”).

      We do not consider Hall’s employment discrimination claim against

defendant Cohen because Hall failed to replead it in her operative complaint. See

Lacey v. Maricopa County, 693 F.3d 896, 911 (9th Cir. 2012) (en banc) (claims

dismissed with leave to amend are waived if not repled).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       20-15319